ORDER

PER CURIAM.
Appellant, Alice Dunbar (“Claimant”), appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”) dismissing her workers’ compensation claim pursuant to section 287.655, RSMo 2000. The Commission found that Claimant’s failure to proceed with evaluation of her injury and rating of her disability for over two and a half years constituted a failure to prosecute her claim. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the decision of the Commission pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.